         Case 2:20-cv-04429-BMS Document 16 Filed 06/09/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JAVON HYMAN                                  :              CIVIL ACTION
                                             :
              v.                             :
                                             :
MR. BARRY SMITH, et al.                      :              NO. 20-4429

                                            ORDER

       AND NOW, this 9th         day of          June            ,2021, upon consideration of the

Petition for Writ of Habeas Corpus, the Commonwealth’s Response, Petitioner’s Reply, the other

documents filed by the parties, and after review of the Report and Recommendation of United

States Magistrate Judge Carol Sandra Moore Wells, is hereby ORDERED that:

       1. The Report and Recommendation is APPROVED AND ADOPTED;

       2. The Petition for a Writ of Habeas Corpus is DISMISSED, without an evidentiary
          hearing; and

       3. Petitioner has neither shown denial of a federal constitutional right, nor established
          that reasonable jurists would disagree with this court’s procedural disposition of his
          claims. Consequently, a certificate of appealability is DENIED.

IT IS SO ORDERED.

                                             BY THE COURT:




                                             Berle M. Schiller, J.
